Deen, Presiding Judge.
The defendant appeals from a revocation of the probationary features of his sentence on a former conviction for violation of the Controlled Substances Act. Appointed counsel moved to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), filed a brief raising points of law which might arguably support the appeal. This court has granted the motion to withdraw and in addition fully combed the record in accordance with Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976) and determined that no reversible error appears. Boyd v. State, 244 Ga. 130 (5) (259 SE2d 71) (1979).

Judgment affirmed.


Banke and Carley, JJ., concur.